Exhibit 10.1
EXECUTION COPY
AMENDMENT NO. 12
TO
RECEIVABLES PURCHASE AGREEMENT
THIS AMENDMENT NO. 12 TO RECEIVABLES PURCHASE AGREEMENT dated as of July 1, 2010
(this “Agreement”) is entered into among INSIGHT RECEIVABLES, LLC (the
“Seller”), INSIGHT ENTERPRISES, INC. (“Insight” and the “Servicer”), the
Purchasers and Managing Agents party hereto, and JPMORGAN CHASE BANK, N.A.
(successor by merger to Bank One, NA (Main Office Chicago)), as agent for the
Purchasers (in such capacity, the “Agent”). Capitalized terms used herein but
not defined herein shall have the meanings provided in the Receivables Purchase
Agreement defined below.
W I T N E S S E T H
WHEREAS, the parties hereto are parties to that certain Receivables Purchase
Agreement dated as of December 31, 2002 (as amended, restated, supplemented or
otherwise modified from time to time, the “Receivables Purchase Agreement”);
WHEREAS, the parties hereto have agreed to amend the Receivables Purchase
Agreement on the terms and conditions hereafter set forth;
NOW, THEREFORE, in consideration of the premises set forth above, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Amendment. Subject to the fulfillment of the conditions precedent set
forth in Section 2 below, the Receivables Purchase Agreement is hereby amended
as follows:
1.1 Section 5.1 thereof is hereby amended to add the following new clause (z) at
the end thereof:
(z) Payments in Ordinary Course. Each remittance of Collections by the Seller to
the Agent, the Managing Agents or the Purchasers hereunder will have been made
(i) in payment of a debt incurred in the ordinary course of business or
financial affairs and (ii) in the ordinary course of business or financial
affairs.
1.2 Section 9.1(g)(iii) thereof is amended to delete the reference therein to
“6.50%” and to substitute “6.00%” therefor

 

 



--------------------------------------------------------------------------------



 



1.3 Section 10.2 thereof is hereby amended and restated in its entirety as
follows:
Section 10.2 Increased Cost and Reduced Return. (a) If any Regulatory Change
(i) subjects any Purchaser or any Funding Source to any charge or withholding on
or with respect to any Funding Agreement or this Agreement or a Purchaser’s or
Funding Source’s obligations under a Funding Agreement or this Agreement, or on
or with respect to the Receivables, or changes the basis of taxation of payments
to any Purchaser or any Funding Source of any amounts payable under any Funding
Agreement or this Agreement (except for changes in the rate of tax on the
overall net income of a Purchaser or Funding Source or taxes excluded by
Section 10.1) or (ii) imposes, modifies or deems applicable any reserve,
assessment, fee, tax, insurance charge, special deposit or similar requirement
against assets of, deposits with or for the account of, or liabilities of a
Funding Source or a Purchaser, or credit extended by a Funding Source or a
Purchaser pursuant to a Funding Agreement or this Agreement or (iii) imposes any
other condition the result of which is to increase the cost to a Funding Source
or a Purchaser of performing its obligations under a Funding Agreement or this
Agreement, or to reduce the rate of return on a Funding Source’s or Purchaser’s
capital as a consequence of its obligations under a Funding Agreement or this
Agreement, or to reduce the amount of any sum received or receivable by a
Funding Source or a Purchaser under a Funding Agreement or this Agreement, or to
require any payment calculated by reference to the amount of interests or loans
held or interest received by it, then, upon demand by the applicable Managing
Agent, Seller shall pay to such Managing Agent, for the benefit of the relevant
Funding Source or Purchaser, such amounts charged to such Funding Source or
Purchaser or such amounts to otherwise compensate such Funding Source or such
Purchaser for such increased cost or such reduction. The term “Regulatory
Change” shall mean (i) the adoption after the date hereof of any applicable law,
rule or regulation (including any applicable law, rule or regulation regarding
capital adequacy) or any change therein after the date hereof, (ii) any change
after the date hereof in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency, or (iii) the compliance, whether commenced
prior to or after the date hereof, by any Funding Source or Purchaser with the
final rule titled Risk-Based Capital Guidelines; Capital Adequacy Guidelines;
Capital Maintenance: Regulatory Capital; Impact of Modifications to Generally
Accepted Accounting Principles; Consolidation of Asset-Backed Commercial Paper
Programs; and Other Related Issues, adopted by the United States bank regulatory
agencies on December 15, 2009, or any rules or regulations promulgated in
connection therewith by any such agency.
(b) A certificate of the applicable Purchaser or Funding Source setting forth
the amount or amounts necessary to compensate such Purchaser or Funding Source
pursuant to paragraph (a) of this Section 10.2 shall be delivered to the Seller
and shall be conclusive absent manifest error.

 

2



--------------------------------------------------------------------------------



 



(c) If any Purchaser or any Funding Source has or anticipates having any claim
for compensation from the Seller pursuant to clause (iii) of the definition of
Regulatory Change appearing in paragraph (a) of this Section 10.2, and such
Purchaser or Funding Source believes that having the facility publicly rated by
one credit rating agency would reduce the amount of such compensation by an
amount deemed by such Purchaser or Funding Source to be material, such Purchaser
or Funding Source shall provide written notice to the Seller and the Servicer (a
“Ratings Request”) that such Purchaser or Funding Source intends to request a
public rating of the facility from one credit rating agency selected by such
Purchaser or Funding Source and reasonably acceptable to the Seller, of at least
“A”, or its equivalent (the “Required Rating”). The Seller and the Servicer
agree that they shall cooperate with such Purchaser’s or Funding Source’s
efforts to obtain the Required Rating, and shall provide the applicable credit
rating agency (either directly or through distribution to the Agent, applicable
Managing Agent, Purchaser or Funding Source), any information requested by such
credit rating agency for purposes of providing and monitoring the Required
Rating. The Managing Agents shall pay (i) the initial fees payable to the credit
rating agency for providing the rating, (ii) reasonable attorneys’ fees of
counsel for Managing Agents and the Seller, payable in connection with obtaining
the rating, subject to a cap of $10,000 in the aggregate, and (iii) all ongoing
fees payable to the credit rating agency for their continued monitoring of the
rating, in each case allocated among the Managing Agents based on the Pro Rata
Share of their Purchaser Groups. Nothing in this Section 10.2(c) shall preclude
any Purchaser or Funding Source from demanding compensation from the Seller
pursuant to Section 10.2(a) hereof at any time and without regard to whether the
Required Rating shall have been obtained, or shall require any Purchaser or
Funding Source to obtain any rating on the facility prior to demanding any such
compensation from the Seller.
1.4 The definition of “Amortization Date” set forth in Exhibit I thereto is
amended and restated in its entirety as follows:
“Amortization Date” means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 6.2 are not satisfied, (ii) the
Business Day immediately prior to the occurrence of an Amortization Event set
forth in Section 9.1(d)(ii), (iii) the Business Day specified in a written
notice from the Agent following the occurrence of any other Amortization Event
pursuant to Section 9.2 hereof, (iv) the Business Day specified in a written
notice from the Agent following the failure to obtain the Required Rating within
90 days following delivery of a Ratings Request to the Seller and the Servicer,
and (iv) the date which is 30 days after the Agent’s receipt of written notice
from Seller that it wishes to terminate the facility evidenced by this
Agreement.
1.5 Exhibit I thereto is amended to add the new definition “Applicable Price
Differential” thereto in alphabetical order”
“Applicable Price Differential” has the meaning set forth in the Fee Letter.
1.6 The definition of “Deducted Receivable” set forth in Exhibit I thereto is
amended and restated in its entirety as follows:
“Deducted Receivables” means, collectively, the California Contingent
Receivables, the Software Spectrum Government Receivables, and all Receivables
the Obligor of which is Microsoft Corporation or any of its subsidiaries.
1.7 Clause (ii) of the definition of “Eligible Receivable” set forth in
Exhibit I thereto is amended to delete the reference therein to “25%” and to
substitute “35%” therefor.

 

3



--------------------------------------------------------------------------------



 



1.8 Clause (v) of the definition of “Eligible Receivable” set forth in Exhibit I
thereto is amended and restated in its entirety as follows:
(v) which by its terms is due and payable within 90 days of the original invoice
date therefor and has not had its payment terms extended; provided, however,
that (i) no more than 35% of the aggregate Outstanding Balance of all Eligible
Receivables may be due and payable more than 30 days and within 60 days after
the original invoice date thereof and (ii) no more than 10% of the aggregate
Outstanding Balance of all Eligible Receivables may be due and payable more than
60 days and within 90 days after the original invoice date thereof;
1.9 The definition of “Facility Termination Date” set forth in Exhibit I thereto
is amended and restated in its entirety as follows:
“Facility Termination Date” means the earliest of (i) April 1, 2013, (ii) the
Liquidity Termination Date and (iii) the Amortization Date.
1.10 The definition of “Fee Letter” set forth in Exhibit I thereto is amended
and restated in its entirety as follows:
“Fee Letter” means (i) that certain Fourth Amended and Restated Fee Letter,
dated as of June 24, 2010, among Seller, the Agent and the Managing Agents and
(ii) any other letter designated as a “Fee Letter” therein and entered into
between Seller and any of the parties hereto from time to time, in each case as
such letter may be amended, restated, supplemented or otherwise modified and in
effect from time to time.
1.11 The definition of “LIBO Rate” set forth in Exhibit I thereto is amended to
delete the reference therein to “4.25%” and to substitute “3.45% plus the
Applicable Price Differential” therefor.
1.12 The definition of “Liquidity Termination Date” set forth in Exhibit I
thereto is amended and restated in its entirety as follows.
“Liquidity Termination Date” means April 1, 2013 or such later date to which the
Liquidity Termination Date may be extended in accordance with Section 12.3.
1.13 Exhibit I thereto is amended to add the following new definitions thereto
in alphabetical order:
“Ratings Request” has the meaning set forth in Section 10.2(c).
“Required Rating” has the meaning set forth in Section 10.2(c).
SECTION 2. Conditions Precedent. This Agreement shall become effective as of the
close of business on the date first above written, subject to the satisfaction
of the conditions precedent that (a) the Managing Agents shall have received:
(i) counterparts of this Agreement executed by each of the parties hereto,
(ii) a Reaffirmation of Performance Undertaking in the form attached as
Exhibit A, executed by Insight, and (iii) all fees and expenses required to be
paid on the date hereof pursuant to the terms of the Fee Letters and (b) the
Managing Agents shall have received for the ratable account of the Purchasers in
their respective Purchaser Groups, all fees required to be paid on the date
hereof pursuant to the Fourth Amended and Restated Fee Letter, dated as of
July 1, 2010, by and among the Agent, PNC Bank, National Association and the
Seller.

 

4



--------------------------------------------------------------------------------



 



SECTION 3. Representations and Warranties. Each of the Seller and the Servicer
hereby represents and warrants that (i) this Agreement constitutes its legal,
valid and binding obligation, enforceable against such party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and the implied
covenants of good faith and fair dealing; and (ii) after giving effect to this
Agreement, the representations and warranties of each such party, respectively,
set forth in Article V of the Receivables Purchase Agreement are true and
correct in all material respects with the same effect as if made on the date
hereof, except to the extent such representations and warranties expressly
relate to an earlier date. The Seller further represents and warrants that after
giving effect to this Agreement, no event has occurred and is continuing that
constitutes an Amortization Event or a Potential Amortization Event.
SECTION 4. Reference to and Effect on the Receivables Purchase Agreement.
4.1 Upon the effectiveness of this Agreement, (i) each reference in the
Receivables Purchase Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import shall mean and be a reference to the
Receivables Purchase Agreement, as amended hereby, and (ii) each reference to
the Receivables Purchase Agreement in any other Transaction Document or any
other document, instrument or agreement executed and/or delivered in connection
therewith, shall mean and be a reference to the Receivables Purchase Agreement
as amended hereby.
4.2 Except as specifically amended hereby, the terms and conditions of the
Receivables Purchase Agreement, of all other Transaction Documents and any other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect and are hereby ratified and
confirmed.
4.3 The execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power or remedy of the Agent, any Purchaser or
any Managing Agent under the Receivables Purchase Agreement or any other
Transaction Document or any other document, instrument or agreement executed in
connection therewith, nor constitute a waiver of any provision contained
therein, in each case except as specifically set forth herein.
SECTION 5. Costs and Expenses. The Seller agrees to pay on demand all reasonable
costs and expenses of the Agent, the Managing Agents and the Purchasers in
connection with the preparation, execution and delivery of this Agreement and
the other instruments and documents to be delivered in connection herewith,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Agent, the Managing Agents and the Purchasers with respect
thereto and with respect to advising the Agent, the Managing Agents and the
Purchasers as to their respective rights and responsibilities hereunder and
thereunder.

 

5



--------------------------------------------------------------------------------



 



SECTION 6. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument.
SECTION 7. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING, BUT NOT LIMITED TO, 735 ILCS
SECTION 105/5-1 ET SEQ., BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAW
PROVISIONS) OF THE STATE OF ILLINOIS.
SECTION 8. Section Titles. The section titles contained in this Agreement are
and shall be without substance, meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto.
[Remainder of page left intentionally blank]

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

            INSIGHT RECEIVABLES, LLC
      By:   Insight Receivables Holding, LLC, its Sole Member                
By:   /s/ Helen Johnson         Name:   Helen Johnson        Title:   Treasurer 
 

            INSIGHT ENTERPRISES, INC.
      By:   /s/ Helen Johnson         Name:   Helen Johnson        Title:  
Treasurer   

Signature Page to
Amendment No. 12 to Receivables Purchase Agreement

 

 



--------------------------------------------------------------------------------



 



            JUPITER SECURITIZATION COMPANY LLC
(successor by merger to JS Siloed Trust), as a Conduit
      By:   JPMorgan Chase Bank, N.A., its administrative trustee              
  By:   /s/ Joel C. Gedroic         Name:   Joel C. Gedroic        Title:  
Executive Director                JPMORGAN CHASE BANK, N.A., as a Financial
Institution, as
Agent and as a Managing Agent
      By:   /s/ Joel C. Gedroic         Name:   Joel C. Gedroic        Title:  
Executive Director   

Signature Page to
Amendment No. 12 to Receivables Purchase Agreement

 

 



--------------------------------------------------------------------------------



 



            MARKET STREET FUNDING LLC, as a Conduit
      By:   /s/ Doris J. Hearn         Name:   Doris J. Hearn        Title:  
Vice President   

            PNC BANK, NATIONAL ASSOCIATION
as a Financial Institution and a Managing Agent
      By:   /s/ Robin A. Reeher         Name:   Robin A. Reeher        Title:  
Vice President   

 

 



--------------------------------------------------------------------------------



 



Exhibit A
REAFFIRMATION OF PERFORMANCE UNDERTAKING
Reference is hereby made to that certain Amended and Restated Performance
Undertaking, dated as of September 3, 2003 (as amended, restated, supplemented
or otherwise modified from time to time, the “Undertaking”), executed by Insight
Enterprises, Inc., a Delaware corporation (the “Performance Undertaker”), in
favor of JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA (Main
Office Chicago)) (“JPMorgan”), as Agent (the “Agent”). Capitalized terms used
and not otherwise defined herein shall have the meanings set forth in the
Undertaking.
The Performance Undertaker hereby:
(i) acknowledges receipt of that certain Amendment No. 4, dated as of the date
hereof (the “Amendment”), to the Amended and Restated Receivables Sale
Agreement, dated as of September 3, 2003, by and among Insight Direct USA, Inc.,
and Insight Public Sector, Inc., as Originators, and Insight Receivables, LLC,
as Buyer;
(ii) reaffirms all of its obligations under the Undertaking in favor of the
Agent, for the benefit of itself and the Purchasers; and
(iii) acknowledges and agrees that (A) the Undertaking remains in full force and
effect notwithstanding the Amendment and (B) the Undertaking is hereby ratified
and confirmed.
[Remainder of page intentionally blank.]

 

 



--------------------------------------------------------------------------------



 



Date: July 1, 2010

            INSIGHT ENTERPRISES, INC.
      By:           Name:           Title:      

 

 